Form NMDap
                                     UNITED STATES BANKRUPTCY COURT
                                                       for the
                                       California Northern Bankruptcy Court

In Re: Sanchez RE LLC ,
       Debtor(s).                                              Case No.: 20−30168

                                                               Chapter: 7

         Sanchez RE LLC ,                                      Adversary No. 20−03013
         Plaintiff(s)

vs.

         Anchor Loans LP ,
         Defendant(s).




                                ORDER AND NOTICE OF MISSING DOCUMENTS
                                OR UNPAID FEES IN ADVERSARY PROCEEDING



    According to the court's records, at the time of filing the complaint on 4/20/20, it appears that the above−named
Plaintiff(s) did not file the required documents or, if applicable, pay the appropriate filing fee as indicated below:


      Adversary Cover Sheet


      Failure to Pay Filing Fee of $350.00


      Other:



   IT IS ORDERED that the Plaintiff(s) file the documents and/or pay the required filing fee within fourteen (14)
days. Failure to comply within 14 days could result in the complaint being dismissed for lack of prosecution.

Dated: 4/20/20                                       By the Court:


                                                     Hannah L. Blumenstiel
                                                     United States Bankruptcy Judge




         Case: 20-03013        Doc# 4        Filed: 04/20/20    Entered: 04/20/20 17:30:30         Page 1 of 1
